Citation Nr: 1632296	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-24 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder, depression, and/or posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from July 1998 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Thereafter, the Veteran advised that he had moved to Oklahoma and jurisdiction of this matter was transferred to the Muskogee, Oklahoma RO.

In June 2015, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing). A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive a new VA examination. 

The Veteran contends that he suffers from an acquired psychiatric disorder, to include chronic adjustment disorder, depression, and/or PTSD that is the result of his time in active duty service.

The Veteran has received VA treatment for his mental condition and has been prescribed medication. 

The Veteran was first afforded a VA examination for mental disorders in March 2012. The Veteran was diagnosed with adjustment disorder, mixed with anxiety and depressed mood. The Veteran reported that he was exposed to multiple improvised explosive device (IED) explosions and that he became disoriented and confused after one particular blast. The examiner determined that the Veteran's chronic adjustment disorder is less likely than not incurred in or caused by events from his military service. The examiner reasoned that the Veteran attributed his anxiety and depression to current stressors, including providing for his family and work-related conditions. Additionally, the examiner noted that the Veteran first sought mental health treatment in 2011, over 4 years after his discharge from service.

The Veteran was afforded another VA examination for mental disorders in May 2014. The Veteran was diagnosed with adjustment disorder with depressed mood. The examiner noted that the Veteran began receiving mental health treatment in September 2011. The Veteran stated that his mental disorder was caused by combat events he participated in around 1999. Ultimately, the examiner determined that it would resort to mere speculation to opine as to whether the Veteran's chronic adjustment disorder was caused by service because the Veteran initially reported inter-current stressors as the cause of his mental disorder, instead of his now claimed combat experiences.

At his June 2015 hearing, the Veteran claimed to have experienced direct combat and exposure to IEDs while traveling on supply convoys and that he was being treated for PTSD. Moreover, the Veteran's spouse testified that the Veteran seemed to be a different person when he returned home from service and suffered from nightmares. She also stated that they were experiencing familial problems and that the Veteran tended to be reclusive and stay in his bedroom. 

In light of the above, the Board finds that a new VA examination for the Veteran's claimed psychiatric disorder(s) is appropriate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Therefore, a remand is necessary to obtain an adequate opinion as to the etiology of the Veteran's psychiatric disorder(s).

Furthermore, the Veteran's final VA treatment records are from September 2011. Thus, any outstanding treatment records should also be obtained. 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA medical records and associate them with the claims file. If any requested outstanding records cannot be obtained, the Veteran should be notified.

2. Forward the entire claims file, to include a copy of this remand, to a suitably qualified VA examiner who has not examined the Veteran previously to evaluate the Veteran's psychiatric disorder(s). The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements and document that such a review took place in the examination report. 

(a)	The examiner should identify any psychiatric disorder, to include whether the Veteran suffers from chronic adjustment disorder, depression, and/or PTSD;

(b)	The examiner should determine whether it is at least as likely as not (50 percent or greater probability), that any diagnosed psychiatric disorder is related to the Veteran's service. 

(c)	A complete rationale must be provided for any opinion offered. The examiner should reconcile all findings with any conflicting medical opinions already of record. The examiner should also consider and address the Veteran's statements regarding his exposure to IED explosions in service, and the lay testimony of the Veteran and his wife regarding his symptomatology after his separation from service.

3. Ensure that any opinion obtained is adequate and satisfies the terms of this remand. 

4. Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder, depression, and/or PTSD. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




